Citation Nr: 1513284	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-10 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for chronic headaches, claimed due to exposure to environmental hazards in Afghanistan.  


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran served in the Army National Guard from August 2001 to August 2007, with periods of active duty from November 2001 to March 2002 and September 2003 to September 2004.  He deployed to Afghanistan from November 2003 to August 2004, and is in receipt of the Combat Infantryman's Badge.  This case comes before the Board of Veteran's Appeals (Board) on appeal from an October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board remanded the case for further development in October 2013.  The case has since been returned to the Board.  

While on remand, the agency of original jurisdiction (AOJ) obtained the Veteran's service treatment records and service personnel records in November 2014, yet did not review these service records in the November 2014 supplemental statement of the case (SSOC).  Although these service records constitute additional evidence subject to 38 C.F.R. § 20.1304(c), a recent law amended 38 U.S.C.A. § 7105 to allow initial review of additional evidence by the Board unless the appellant specifically requests, in writing, initial review by the AOJ.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, § 501, 126 Stat. 1165 (2012) (to be codified at 38 U.S.C.A. § 7105).  This provision became effective on February 2, 2013, and is applicable in this case, as the substantive appeal was received in April 2013.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  His Virtual VA file additionally includes an August 2004 Post Deployment Health Assessment.  All other documents in Virtual VA are duplicative of those in VBMS.



FINDING OF FACT

The Veteran's headaches began during active duty.


CONCLUSION OF LAW

Headaches were incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his headaches are related to environmental exposures during service and that they began during his Afghanistan deployment.  He asserts that the headaches have continued since that time.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). There must be:  (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

First, there is a present disability as an October 2012 examination report and a July 2014 examination report noted a diagnosis of tension headaches.  See Holton, 557 F.3d at 1366.  Second, there is in-service incurrence of headaches.  See Holton, 557 F.3d at 1366.  In his April 2013 substantive appeal, the Veteran provided competent statements that he had headaches during his Afghanistan deployment.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that personal knowledge is knowledge acquired through the senses - that which the veteran heard, felt, saw, smelled, or tasted).  July and August 2004 post-deployment health assessments noted the presence of headaches.  These contemporaneous reports corroborate his current statements; thus, the Board finds them significantly credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Third, the Veteran has provided competent and credible testimony that his headaches have continued, on a recurrent basis, since his Afghanistan deployment.  See Layno, 6 Vet. App. at 469; Caluza v. Brown, 7 Vet. App. at 511.  Accordingly, there is a current disability that began during active service and has continued since that time.  See Holton, 557 F.3d at 1366.  The Board finds that this supports a finding of service connection for tension headaches.  

The Board notes that there are medical opinions of record.  A September 2014 VA opinion was that it was mere speculation to assume an etiology for the Veteran's headaches without access to his active duty records.  The Veteran's active duty records were obtained after the September 2014 opinion, although the 2004 post-deployment assessments were of record.  Additionally, a private medical opinion noted that the Veteran's headaches were not of paranasal sinus origin.  These do not contradict the Veteran's assertions.  Although an October 2012 VA medical opinion was that the headaches were not related to service, the 2004 post-deployment assessments were not of record at that time and the opinion is thus not significantly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining the probative value of a medical opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).

The evidence indicates, therefore, that the Veteran's headaches are related to his military service.  The Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.



ORDER

Service connection for tension headaches is granted.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


